Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Request under 37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
Park et al. (U.S. 2021/0155945 A1) (see IDS), para. [0065], states the following:
The present inventors selected a population of strains having acid resistance through testing on various yeast strains (Korean Patent Laid-open Publication No. 2017-0025315). The strain having the best acid resistance was determined by adding lactic acid to a medium at the beginning of the culture of yeast strains and monitoring the growth and sugar consumption rate of microorganisms. At this time, the OD of inoculation was 4, and the medium used herein was a YP medium (20 g/L peptone, 10 g/L yeast extract) supplemented with 3.5% of glucose, and the experiment was conducted in 50 ml of flask culture at 30° C. and 100 rpm, and culture was performed at an initial lactic acid concentration of 60 g/L. The YBC strain (Kazachstania exigua sB-018c) was selected as the strain having the best acid resistance by comparing and analyzing the results, and deposited with accession number KCTC13508BP at Biological Resource Center in the Korea Research Institute of Bioscience and Biotechnology as the depository authority, on Apr. 11, 2018.
The strain KCTC13508BP is recited in the claims of the instant application.  
Interrogatory 1: Where is the strain deposited with accession number KCTC13508BP described in Korean Patent Laid-open Publication No. 2017-0025315 including in Table 12 (para. [0089]) of Korean Patent Laid-open Publication No. 2017-0025315?
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species of gene encoding an enzyme that converts dihydroxyacetone phosphate to glycerol-3-phospsphate as recited in claims 3 and 15:  Applicant is required to elect one gene species selected from SEQ ID NO: 1 or SEQ ID NO: 2.
Species of gene encoding alcohol dehydrogenase:  Applicant is required to elect one gene species selected from SEQ ID NO: 6 or SEQ ID NO: 7.
Species of gene encoding pyruvate decarboxylase: Applicant is required to elect one gene species selected from SEQ ID NO: 8 or SEQ ID NO: 9.
Species of gene encoding an enzyme that converts lactate to pyruvate: Applicant is required to elect one gene species selected from SEQ ID NO: 10 or SEQ ID NO: 11.
Species of claim 12:  Applicant is required to elect one position at which a gene encoding lactate dehydrogenase is introduced selected from CYB2 gene, ADH gene, PDC gene or GPD1 gene.
Species of claim 17: Applicant is required to elect one species of promoter of a GPD1 gene selected from SEQ ID NO: 4 and SEQ ID NO: 5.

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species being mutually exclusive nucleotide sequences or mutually exclusive position of lactate dehydrogenase gene introduction. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 10, 11, 13, 14 and 16 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species require a different field of search (for example, searching different
classes/subclasses or electronic resources, or employing different search queries) for each separate Sequence Identifier and location of lactate dehydrogenase gene insertion.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652    

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652